EXHIBT 10.2





AMENDMENT NO. 2 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This AMENDMENT NO. 2 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT  (“Amendment
No. 2”) is entered into as of May 21, 2020 among Cadiz Inc., a Delaware
corporation (the “Company”) and Timothy J. Shaheen (“Shaheen”).  The parties to
this Amendment No. 2 are hereinafter sometimes referred to collectively as the
"Parties".




RECITALS:


WHEREAS, the Parties have entered into an Amended and Restated Employment
Agreement as of June 13, 2014 (the "Agreement"), as amended by Amendment No. 1
dated as of March 10, 2020 (“Amendment No. 1) ; and


WHEREAS, prior to the date hereof Shaheen has served as the Chief Financial
Officer and Secretary of the Company; and


WHEREAS, the Company and Shaheen wish to modify the duties and responsibilities
of Shaheen as an employee of the Company with such modification to take effect
as of the effective date of this Amendment No. 2;


NOW THEREFORE, in consideration of the above recitals, the promises and the
mutual representations, warranties, covenants and agreements herein contained,
the Parties hereby agree as follows.  Defined terms used herein shall, if not
otherwise defined in this Amendment No. 2, have the same meaning as set forth in
the Agreement.


1. Duties.  Section 2 of the Agreement is hereby amended to read in its entirety
as follows:


“2. DUTIES.  In the course of his employment hereunder, Shaheen shall direct the
Company’s agricultural operations, and in doing so shall utilize his experience
in agricultural development in assisting the Company and its wholly owned
subsidiary, Cadiz Real Estate LLC in the development and implementation of the
Company’s agricultural operations including wellfield and crop development plans
that are complementary to the Company’s water project implementation.  Shaheen
shall operate at all times under the direction of the Chairman and Chief
Executive Officer of the Company (the “Executive Officers”).  Shaheen's base of
operations shall be at the corporate headquarters office of the Company in Los
Angeles, California, unless changed by mutual agreement.  However, Shaheen shall
also render services at such other sites as necessary from time to time to
properly perform his duties.”


2. Resignations.The execution by Shaheen of this Amendment No. 2 shall evidence
his resignation, effective concurrently with the appointment of his successor
thereto, from all executive positions (e.g. officer, director or manager) held
prior to the date hereof with the Company or any of its subsidiaries or
affiliates, including, without limitation, all positions listed on Appendix A
hereto.

--------------------------------------------------------------------------------

3. Existing Agreement.  Except as otherwise amended or modified herein or
hereby, the provisions of the Agreement and Amendment No. 1 thereto shall remain
in full force and effect.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
CADIZ INC.

 
 
 
 
By:

/s/ Keith Brackpool

 
 
Keith Brackpool, Chairman of the Board
 
 
 
 
 
 
 
SHAHEEN

   
 
By:

/s/ Timothy J. Shaheen

    Timothy J. Shaheen



--------------------------------------------------------------------------------



APPENDIX A


RESIGNATIONS








1. Cadiz Inc.


Chief Financial Officer
Secretary


2. Cadiz Real Estate


Manager
Chairman
Chief Executive Officer


3. Octagon Partners LLC


Manager
Vice-President


4. Rancho Cadiz Mutual Water Company


Director
Chief Financial Officer
Secretary


5. SWI Estate, Inc.


President and Chief Executive Officer
Chief Financial Officer
Secretary


6. Fenner Valley Mutual Water Company


Director
Chief Financial Officer
Secretary